Case 8:12-cv-00550-JVS-JC Document 148 Filed 04/01/21 Page 1 of 2 Page ID #:771




  1
  2
  3
  4
  5
  6
  7
  8
  9
                         UNITED STATES DISTRICT COURT
 10
                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12   RAFAEL BENITEZ,             )         Case No. 8:12-cv-00550 JVS (JC)
                                  )
 13           Plaintiff,                    ORDER RE:
                                  )
 14                                           1) DISMISSING SUIT WITH
          vs.                     )              PREJUDICE; AND
 15                               )           2) ORDERING THAT EACH
      SANDRA HUTCHENS, SHERIFF OF )
      ORANGE COUNTY,                             PARTY BEAR THEIR OWN
 16                               )              FEES AND COSTS
 17           Defendants.         )
                                  )         [Fed.R.Civ.P., Rule 41(a)(1)(ii)]
 18
                                  )
 19                               )         [Stipulation filed concurrently herewith]

 20                               )
                                            MATTER FOR DETERMINATION BY
                                  )         HONORABLE JAMES V. SELNA
 21
 22
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28


                                        1
                          ORDER RE: DISMISSAL WITH PREJUDICE
Case 8:12-cv-00550-JVS-JC Document 148 Filed 04/01/21 Page 2 of 2 Page ID #:772




  1                                          ORDER
  2         IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties
  3   and Federal Rules of Civil Procedure, Rule 41(a)(1)(ii), all of Plaintiff’s claims in
  4   this matter are hereby dismissed in their entirety with prejudice as to all Defendants,
  5   as well as Defendants’ past, present and future officers, supervisors, directors,
  6   attorneys, agents, subordinates, predecessors, successors in interest and assigns with
  7   whom any of the above have been, are now, or may hereafter be affiliated.
  8         IT IS FURTHER ORDERED that each party bear his/her/its own fees and
  9   costs in this matter.
 10         IT IS SO ORDERED.
 11
 12   Dated: April 01, 2021            _____________________________________
 13                                    HONORABLE JAMES V. SELNA
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            2
                              ORDER RE: DISMISSAL WITH PREJUDICE
